Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 24, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  141932(71)(72)(74)                                                                                                  Justices



  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 141932
  v                                                                 COA: 294054
                                                                    Livingston CC: 08-017643-FC
  JEROME WALTER KOWALSKI,
             Defendant-Appellant.
  _____________________________________


          On order of the Chief Justice, the motion for temporary admission to practice of
  David W. Ogden is considered and it is granted. The motion by the Innocence Network
  for leave to file a brief amicus curiae is granted. The motion by plaintiff-appellee for
  extension to August 12, 2011 of the time for filing their brief on appeal is considered and
  it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 24, 2011                     _________________________________________
                                                                               Clerk